DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1, 12, and 14 of copending Application No. 15/999,668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3, 5-8, 10-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otahal (US9151542) in view of Kissell et al, DE-102013010907, and further in view of Wegener et al (US2015/0163863).
 Otahal discloses an oil-water heat exchanger and method connected to a combustion
engine (column 1, lines 12-13). Otahal does not disclose an electric heating coating on
outer side/cover of heat exchanger applied directly/indirectly over heat exchanger/insulating layer wherein coating operates in the low voltage (12, 24, 48 volts) and arranged on heat exchanger cover and formed as a continuous structured layer, a protective coating applied over electric heating coating, a turbulator, electric heating coating formed as a thermally sprayed on layer and structured with a masking process, insulating layer provided by passivation such as
oxidation or anodization, electric heating coating with a height between 5-30um/10-20um
and/or a conductor track defined by the electric heating coating is at least 3mm/10mm/30mm
wide. Kissell et al discloses an electric heating coating on an outer side/cover of heat exchanger applied directly/indirectly over heat exchanger/insulating layer (para. 0116,0118, 0120, 0145, 
wherein coating operates in the low voltage (12, 24, 48 volts) (para. 0003) and arranged on
heat exchanger cover (para. 0027; Figure 3) and formed as a continuous/structured layer (para.
0003), a protective coating applied over electric heating coating, a turbulator (para. 0003),
electric heating coating formed as a thermally sprayed on layer and structured with a masking
process (para. 0003) and Wegener et al discloses insulating layer provided by passivation such
as oxidation or anodization (para. 0023), electric heating coating with a height
between 5-30um/10-20um and/or a conductor track defined by the electric heating coating is
at least 3mm/10mm/30mm wide (para. 0024). It would have been obvious to one of ordinary  skill before the effective filing date of the invention to have included an electric heating
coating on outer side/cover of heat exchanger applied directly/indirectly over heat
exchanger/insulating layer as disclosed by Kissell et al wherein coating operates in the low voltage (12, 24, 48 volts) and arranged on heat exchanger cover and formed as a continuous structured layer, a protective coating applied over electric heating coating, a turbulator, electric heating coating formed as a thermally sprayed on layer and structured with a masking process of DE-102013010907 along with the insulating layer provided by passivation such as oxidation or anodization, electric heating coating with a height between 5-30um/10-20um and/or a conductor track defined by the electric heating coating is at least 3mm/10mm/30mm wide as disclosed by Wegener et al because, an electric heating coating on an outer side/cover of heat exchanger applied directly/indirectly over heat exchanger/insulating layer wherein coating operates in the low voltage (12, 24, 48 volts) and arranged on heat exchanger cover and formed .
Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otahal in view of Kissell et al, DE-102013010907, and Wegener et al as applied to claims 1 and 2 above, and further in view of Bytzek (US9375993).
Otahal in view of Kissell etal , DE-102013010907 and Wegener et al discloses all of the recited subject matter except multiple modules/trough elements with electric heating coating between modules/trough elements. Bytzek discloses multiple modules/trough elements with electric heating coating between modules/trough elements (column 6, lines 10-14; Figure 5). It would have been obvious before the effective filing date of the invention to have included multiple modules/trough elements with electric heating coating between modules/trough elements as disclosed by Bytzek in the oil water heat exchanger of Otahal in view of Kissell et al , DE-102013010907 and Wegener et al because, multiple modules/trough elements with electric heating coating between modules/trough elements allow for a more uniform heating.

Response to Arguments
Applicant's arguments filed 8/25/21 have been fully considered but they are not persuasive. Applicant argues the heating coating of Wegener leads to unexpected results in the context of .   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





stf								/SHAWNTINA T FUQUA/
November 11, 2021						Primary Examiner, Art Unit 3761